EXTENSION AND WAIVER AGREEMENT

THIS EXTENSION AND WAIVER AGREEMENT (the “Agreement”), dated as of November 13,
2013, is entered into by and among Future Healthcare of America, a Wyoming
corporation (the “Company”), and the person identified as the “Holder” on the
signature page hereto (the “Holder”).  

WHEREAS, on or about September 9, 2013, the Company and the Holder closed a
Securities Purchase Agreement, dated as of August 30, 2013 (the “SPA”), pursuant
to which the Holder purchased from the Company a Variable Rate Senior Secured
Convertible Debenture having a principal amount of $1,010,000 (the “Debenture”)
and a Common Stock Purchase Warrant entitling the Holder to purchase up to
3,030,000 shares of the Company’s common stock at an exercise price of $0.50 per
share (the “Warrant”);




WHEREAS, in connection with the execution of the SPA, on August 30, 2013, the
parties executed a Registration Rights Agreement (the “RRA”) providing for the
registration with the Securities and Exchange Commission (the “Commission”) of
the shares of the Company’s common stock underlying the Debenture and the
Warrant (the “Underlying Securities”);




WHEREAS, Paragraph 2(d) of the RRA provides for liquidated damages payable by
the Company to the Holder in the amount of 2.0% multiplied by the aggregate
subscription amount paid by the Holder pursuant to the SPA upon the occurrence
of certain events as defined in the RRA (collectively, the “Events”) and on each
monthly anniversary of each applicable Event (the “Liquidated Damages”);




WHEREAS, defined Events under Paragraph 2(d) of the RRA  include, but are not
limited to:  (i) the failure of a registration statement registering for resale
all of the Underlying Securities to be declared effective by the Commission by
the Effectiveness Date, as defined in the RRA; and (ii) the Company’s failure to
file a pre-effective amendment and otherwise respond in writing to comments made
by the Commission with respect to the registration statement registering the
Underlying Securities within 10 calendar days after the receipt of comments by
or notice from the Commission that such amendment is required in order for such
registration statement to be declared effective;




WHEREAS, Paragraph 2(c) of the RRA sets forth the procedures that the Company is
to follow in the event that the Commission limits the number of Underlying
Securities that may by registered on a particular registration statement as a
secondary offering, and such procedures are made subject to the payment of
Liquidated Damages pursuant to Paragraph 2(d);




WHEREAS, on October 8, 2013, the Company filed with the Commission a
Registration Statement on Form S-1 (Commission File No. 333-191622) with respect
to all of the Underlying Securities (the “Registration Statement”);




WHEREAS, on November 4, 2013, the Commission sent to the Company an extensive
comment letter containing 19 comments with respect to the Registration Statement
(the “Comment Letter”), including a comment requesting a detailed legal analysis
of the Company’s conclusion that the Underlying Securities may be offered and
sold as a secondary offering on a delayed or continuous basis pursuant to Rule
415(a)(1)(i) of the Commission (the “Rule 415 Comment”);




WHEREAS, despite the advocacy of the Company’s counsel with the Commission
against a reduction in the number of shares being registered on the current
Registration Statement, the parties agree that:  (i) such a reduction is likely
the most effective way to respond to the Rule 415 Comment; and (ii) it is likely
that effectiveness for such Registration Statement will be achieved more rapidly
if the number of shares being registered thereon is reduced to 2,976,980 shares
(the “Cutback Shares”), representing one-third of the Company’s currently
outstanding shares of common stock held by non-affiliates;   




WHEREAS, due to the time involved in discussing the Rule 415 Comment with the
Commission staff and formulating a mutually agreeable response thereto, it may
not be possible for the Company to file





1







--------------------------------------------------------------------------------

a pre-effective amendment responding to the Comment Letter within the 10
calendar day time frame, despite its best efforts;




WHEREAS, Paragraph 6(f) of the RRA provides that no provision thereof may be
waived, modified, supplemented or amended except in a written instrument signed
by the Company and the Holder;

 

NOW THEREFORE, in consideration of ten dollars ($10) and the mutual covenants
and other agreements contained in this Agreement, the Company and the Holder
hereby agree as follows:




1.  The deadline for filing a pre-effective amendment to the Registration
Statement in response to the Comment Letter is hereby extended to November 15,
2013 (such date, the “Revised Amendment Deadline”), and the Holder hereby waives
all rights, claims and remedies that it would otherwise have against the Company
under the terms of the RRA as a result of, but only as a result of, the
Company’s failure:  (i) to register all of the Underlying Securities on the
Registration Statement or any amendment thereto, including but not limited to
Liquidated Damages pursuant to Paragraphs 2(c) and 2(d)(iv) thereof, provided
that the Registration Statement includes the Cutback Shares (for purposes of
clarity, the waiver in this subsection 1(i) shall not apply to the requirement
in Paragraph 2(d)(iv) of the RRA for the Registration Statement to be declared
effective by the Effectiveness Date (as defined in the RRA));; and (ii) to file
such amendment within 10 calendar days of receipt of the Comment Letter,
including but not limited to Liquidated Damages pursuant to Paragraph 2(d)(iii)
thereof, but the waiver under this subsection 1(ii) shall not apply to any
Liquidated Damages that accrue for failure to file the pre-effective amendment
on or before the Revised Amendment Deadline.  The foregoing notwithstanding, the
Company shall use its best efforts to:  (i) file an amendment fully responding
to the Comment Letter as promptly as possible; and (ii) file a registration
statement or registration statements covering the Underlying Securities
exceeding the number of Cutback Shares as expeditiously as possible, subject to
compliance with applicable Commission guidelines.




2.  Subject to the modifications and amendments provided herein, the SPA, the
Debenture, the Warrant, the RRA and the associated Security Agreement and
Subsidiary Guarantee (collectively, the “Transaction Documents”) shall remain in
full force and effect.  Except as expressly set forth herein, this Agreement
shall not be deemed to be a waiver, amendment or modification of any provisions
of the Transaction Documents or of any right, power or remedy of the Holder, or
constitute a waiver of any provision of the Transaction Documents (except to the
extent herein set forth), or any other document, instrument and/or agreement
executed or delivered in connection therewith, in each case whether arising
before or after the date hereof or as a result of performance hereunder or
thereunder.  Except as set forth herein, the Holder reserves all rights,
remedies, powers, or privileges available under the Transaction Documents, at
law or otherwise.  This Agreement shall not constitute a novation or
satisfaction and accord of the Transaction Documents or any other document,
instrument and/or agreement executed or delivered in connection therewith.




3.  This Agreement may be executed in two or more counterparts, all of which
when taken together shall be considered one and the same agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other party, it being understood that all parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were an original
thereof.








2







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first written above.




“The Company”




FUTURE HEALTHCARE OF AMERICA







/s/ Christopher J. Spencer

By: Christopher J. Spencer

Its: President







 “Holder”




ALPHA CAPITAL ANSTALT







/s/ Konrad Ackermann

By: Konrad Ackermann

Its: Director








3





